Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 9/11/2019.  Claims 1-11 are currently pending within this application.

2.	The requirement for restriction/election of claims mailed on 4/20/2022 is withdrawn in response to amended claims and comments filed on 6/17/2022.  Applicant timely traversed the restriction (election) requirement in the reply filed on 6/17/2022.

Information Disclosure Statement
3.	The information disclosure statement(s) (IDS) submitted on 9/11/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
	Certain citations were NOT considered due to the following:  Foreign patent documents and non-patent literature documents were not submitted along with the IDS.

Foreign Priority
4.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on KR 10-2016-0115108 filed on 9/7/2016.


Claim Rejections – 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US PGPub 2019/0164290) [hereafter Wang].

7.	As to claim 9, Wang discloses a processor implemented neural network recognition method, comprising obtaining a neural network (image segmentation system 100 shown in Figure 1) comprising layers (layers within FCN 151-155 and hyper-feature network 108 and objectiveness label hyper-feature network 109), determining a feature map (FM 112-116) corresponding to input data (input image 111) from one of the layers, applying an element-wise operation (by combiners 187/197 and adders 183-185 and 193-195) to the feature map, and generating a recognition result (semantic labels 121 and objectiveness labels 122) from a result of the element-wise operation based on at least one of the layers (Paragraphs 0025-0029, 0032-0034, 0036-0037, 0039-0040, 0042, 0050-0051, 0053-0056).




Claim Objections
8.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
9.	Claims 1-8 and 10 are allowed.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664